Title: III. Thomas Jefferson to George Washington, 28 April 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia. Apr. 28. 1793.

According to the intimation the other day, and indeed according to my own wish in a question, if not difficult, yet very important, I have the honor to inclose you a written opinion on the question Whether the US. ought to declare their treaties with France void, or suspended?
This contains my answer to the 2d. 3d. 4th. 5th. and 6th. of the written queries.
The 1st. had been before answered and acted on.
The 7th. 8th. 9th. and 10th. are questions on the Guarantee, which it may possibly never be necessary to answer; or if we should be called on, we may then take due time to give in the answer, which must always be framed in a considerable degree on the circumstances existing at that moment.
The 4th. page of the inclosed contains my answer to the 11th.
The 12th. I answer by saying that if the nation of France shall ever reestablish such an officer as Regent (of which there is no appearance at present) I should be for receiving a minister from him: but I am not for doing it from any Regent, so christianed, and set up by any other authority.
The 13th. has been decided negatively. I have the honor to be with the most entire respect & attachment, Sir, your most obedt. & most humble servt

Th: Jefferson

